IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-12-00194-CR

RONALD GENE KIMBRELL,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2009-1200-C2


                           MEMORANDUM OPINION


       Appellant seeks to appeal the trial court’s denial of his “motion for a true and

correct copy of trial records.”

              This court has jurisdiction over criminal appeals only when
       expressly granted by law. Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—
       Waco 2002, no pet.). No statute vests this court with jurisdiction over an
       appeal from an order denying a request for a free copy of the trial record
       when such a request is not presented in conjunction with a timely filed
       direct appeal. Id.; see Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—
       Eastland 2003, no pet.).

Clegg v. State, 214 S.W.3d 671 (Tex. App.—Waco 2007, no pet.).
        Accordingly, we dismiss this appeal for want of jurisdiction.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 20, 2012
Do not publish
[CR25]




Kimbrell v. State                                                       Page 2